Citation Nr: 0522921	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-18 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an automobile adaptive equipment or 
modification.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1968 to October 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2004, the veteran testified at a 
Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  The veteran is unable to transfer from his wheelchair to 
the driver's side car seat safely.  

2.  Lowering the veteran's truck would make the process of 
the veteran transferring from the wheelchair to the driver's 
side car seat safer for the veteran.  


CONCLUSION OF LAW

Entitlement to an automobile adaptive equipment or 
modification is warranted and the veteran's truck should be 
lowered to the maximum extent possible under the safety 
guidelines for that vehicle.  38 U.S.C.A. § 3902 (West 2002); 
38 C.F.R. §§ 3.808(d), 17.156, 17.157, and 17.158 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

The veteran is service-connected for paralysis of both legs 
with loss of anal and sphincter control.  He uses a 
wheelchair for ambulation.  He is totally disabled and has 
been since 1971.  

VA assisted the veteran in purchasing a new truck.  The 
veteran requests that his truck be modified.  He requests 
that the truck be lowered so he can transfer from his 
wheelchair into the driver's car seat more easily and safely.  

In support of his claim, evidence has been submitted.  

U. S. Truck Accessories submitted information showing that 
the veteran's truck could be lowered without compromising the 
vehicle's functions.  The representative from U. S. Truck 
Accessories indicated that the vehicle could be lowered 3 
inches in the front and 5 inches in the rear.  The driver's 
seat was measured at 35 inches.  By performing the lowering 
of the truck, the seat would be 6 inches lower.  As such, he 
stated that he felt that this would assist the veteran.  

In March 2003, the Physical Medicine and Rehabilitation 
department evaluated the veteran's request for modification.  
The evaluator noted that the veteran reported to the 
prosthetic unit that he was having a problem getting his 
wheelchair into his truck.  The veteran requested that his 
truck be lowered 3-5 inches to allow him to get into his 
truck in a safe manner.  It was noted that the veteran 
accessed his truck using a Rizer sear and that he had to lean 
way back over to grab with his wheelchair then physically 
"manhandle" the wheelchair into the back seat.  It was 
noted that the veteran had poor trunk control causing 
significant strength and safety problems lifting his 
wheelchair into his truck.  The evaluator determined that 
lowering the veteran's truck would make the process of 
getting his wheelchair into the truck a much safer method.  
However, he was not sure that 3 to 5 inches would be enough, 
though the veteran thought it would be.  

In April 2003, the veteran's private physician stated that 
the veteran had trouble transferring himself into his vehicle 
without hurting himself or his foot.  He had a very large 
bruise on his foot where he had hit the truck when he tried 
to get in.  The veteran stated that he had spasm upon 
transfer and the truck was so high that he was unable to make 
the transfer without difficulty.  The physician stated that 
she felt that it was medically indicated for the veteran to 
have the truck lowered.  

A lay statement shows that this person saw the veteran try to 
transfer from his wheelchair into his vehicle when a parking 
lot was wet.  As he tried to complete the transfer, he had to 
push off a bit from his wheelchair.  Since the parking lot 
was wet and sloped, the wheelchair slipped and started 
rolling.  The veteran fell into a puddle and the wheelchair 
rolled away.  This person had to assist him.  

The veteran's claim was denied on the basis that the 
modification of the truck would be a major alteration and the 
VA evaluator had been "unsure" if the modification would be 
enough to assist the veteran.  

38 C.F.R. § 3.808(d) provides eligibility criteria for 
adaptive equipment and states that claimants for adaptive 
equipment must also satisfy the additional eligibility 
criteria of 38 C.F.R. §§ 17.156, 17.157, and 17.158.

38 C.F.R. § 17.156 provides that automobile adaptive 
equipment may be authorized if the Under Secretary for Health 
or designee determines that such equipment is deemed 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety and so as to satisfy the 
applicable standards of licensure established by the State of 
such person's residency or other proper licensing authority.  
38 C.F.R. § 17.156(a) provides that persons eligible for 
adaptive equipment are: (1) veterans who are entitled to 
receive compensation for the loss or permanent loss of use of 
one or both feet; or the loss or permanent loss of use of one 
or both hands; or ankylosis of one or both knees, or one of 
both hips if the disability is the result of injury incurred 
or disease contracted in or aggravated by active military, 
naval or air service.

The term adaptive equipment, means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb.  In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats.  The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or other 
conveyance if needed because of the physical condition of 
such person in order for such person to enter or operate the 
vehicle.  38 C.F.R. § 3.808(e)(1).

The evidence shows that the veteran's method for getting from 
his wheelchair to the truck is not safe.  The veteran has a 
foot injury and has fallen.  He reports having much 
difficulty.  The veteran's private physician indicated that 
having the veteran's seat lowered was medically indicated.  
U. S. Truck Accessories determined that lowering the truck 
could be accomplished.  The VA evaluator agreed that lowering 
the veteran's truck would make his transfer process much 
safer, but he was unsure that 3 to 5 inches would be enough.  

VA provided financial assistance in the purchase of the 
veteran's truck and the veteran is eligible for adaptive 
equipment.  The question in this case is whether the 
requested modification would assist the veteran.  

The pertinent regulation stated that special equipment may be 
authorized to assist the eligible person into or out of the 
automobile or other conveyance.  In addition, any 
modification of the interior space of the automobile or other 
conveyance may be made if needed because of the physical 
condition of such person in order for such person to enter or 
operate the vehicle.

The Board finds that the evidence shows that the veteran is 
currently unable to transfer from his wheelchair to the 
driver's side car seat safely.  The evidence also shows that 
lowering the truck would make this process safer for the 
veteran.  The veteran's claim was basically denied because of 
speculation.  In affording the veteran the benefit of the 
doubt, the Board finds that the automobile modification 
requested by the veteran should be granted and his truck 
should be lowered to the maximum extent possible under the 
safety guidelines for that vehicle, which was purchased by VA 
for the veteran.  


ORDER

Entitlement to an automobile adaptive equipment or 
modification is granted.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


